DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: an energy harvesting apparatus including the features “an identification button, wherein the identification button is positioned so as to be activated when the one or more pills are expelled from the pill pack; wherein the one or more data points associated with the operation of the pill pack include an identification of the one or more pills expelled from the pill pack. “ in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 8,9,11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: an energy harvesting apparatus including the features “wherein operating further includes activating an identification button positioned so as to be activated when the one or more pills are expelled from the pill pack“ in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.




16 is allowed.
The following is an examiner’s statement of reasons for allowance: an energy harvesting apparatus including the features “wherein the identification of the one or more pills expelled from the pill pack is determined based on a level of force required to expel the one or more pills“ in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651